DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 4/9/2020.  

Information Disclosure Statement
The Information Disclosure Statements have been considered and placed in record on file and is in compliance with USPTO requirements.

Drawings
The Drawings have been considered and placed in record on file and are in compliance with USPTO requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2012/0086627 A1 hereinafter Chen).

In regards to claim 1, Chen discloses a display panel, comprising: 
a plurality of scan lines disposed in a display region (see figure 3A and paragraph 0033, gate lines 304); 
2m clock signal lines disposed in a signal line setting region in a non-display region (see figure 4A, two clock signals CK1 and CK2, m=1); and 
a gate driver on array (GOA) circuit disposed between the display region and the signal line setting region, wherein the GOA circuit comprises a plurality of cascaded GOA units, the GOA units comprise a plurality of effective GOA units and 2m redundant GOA units (see figure 4A, two dummy shift registers) arranged in sequence, driving signal output ends of the effective GOA units are sequentially connected to the scan lines corresponding one- to-one (see figure 4A, the shift registers are connected to each other), the plurality of effective GOA units forms a plurality of effective GOA modules that are arranged in sequence, each effective GOA module comprises 2m effective GOA units (see figure 4A, two shift registers can make up an effective unit), wherein in the effective GOA module, clock signal input ends of the 2m effective GOA units are sequentially connected to the 2m clock signal lines corresponding one-to-one (see figure 4A, each of the shift registers either receives CK1 or CK2), and clock signal input ends of the 2m redundant GOA units are sequentially connected to the 2m clock signal lines corresponding one-to- one (see figure 4A, the dummy shift registers also receive the CK1 and CK2 signals).  

In regards to claim 17, Chen discloses an electronic device, comprising a display panel (see paragraph 0008, display panel) and a driving chip (see figure 3A, valid shift registers 302), wherein the display panel comprises: 
a plurality of scan lines disposed in a display region (see figure 3A and paragraph 0033, gate lines 304); 
2m clock signal lines disposed in a signal line setting region in a non-display region (see figure 4A, two clock signals CK1 and CK2, m=1); and 
a gate driver on array (GOA) circuit disposed between the display region and the signal line setting region, wherein the GOA circuit comprises a plurality of cascaded GOA units, the GOA units comprise a plurality of effective GOA units and 2m redundant GOA units (see figure 4A, two dummy shift registers) arranged in sequence, driving signal output ends of the effective GOA units are sequentially connected to the scan lines corresponding one- to-one (see figure 4A, the shift registers are connected to each other), the plurality of effective GOA units forms a plurality of effective GOA modules that are arranged in sequence, each effective GOA module comprises 2m effective GOA units (see figure 4A, two shift registers can make up an effective unit), wherein in the effective GOA module, clock signal input ends of the 2m effective GOA units are sequentially connected to the 2m clock signal lines corresponding one-to-one (see figure 4A, each of the shift registers either receives CK1 or CK2), and clock signal input ends of the 2m redundant GOA units are sequentially connected to the 2m clock signal lines corresponding one-to- one (see figure 4A, the dummy shift registers also receive the CK1 and CK2 signals).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kim et al. (US 2018/0149889 A1 hereinafter Kim).

In regards to claim 2, as recited in claim 1, Chen fails to disclose wherein structures of the 2m redundant GOA units are same.  
Kim teaches wherein structures of the 2m redundant GOA units are same (see paragraph 0060, the dummy stages have the same structures as the main stages).


In regards to claim 3, as recited in claim 2, Kim further teaches wherein structures of the redundant GOA unit and the effective GOA unit are the same (see paragraph 0060, the dummy stages have the same structures as the main stages).

In regards to claim 18, as recited in claim 17, Chen fails to disclose wherein structures of the 2m redundant GOA units are same.  
Kim teaches wherein structures of the 2m redundant GOA units are same (see paragraph 0060, the dummy stages have the same structures as the main stages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen and include all the stages of the shift register are made of the same structures as taught by Kim, thereby using known techniques to yield predictable results, and a simplified system using the same structures. 
  
In regards to claim 19, as recited in claim 18, Kim further teaches wherein structures of the redundant GOA unit and the effective GOA units are the same (see paragraph 0060, the dummy stages have the same structures as the main stages).  

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Shin et al. (US 2010/0001941 A1 hereinafter Shin).

In regards to claim 4, as recited in claim 1, Chen fails to discloses wherein in the GOA circuit, every m GOA units form a GOA module from a first one, and a rear GOA module is used to provide a reset signal to a previous GOA module between adjacent GOA modules.  
Shin teaches wherein in the GOA circuit, every m GOA units form a GOA module from a first one, and a rear GOA module is used to provide a reset signal to a previous GOA module between adjacent GOA modules (see figure 3, the output of the next stage is used to reset the previous stage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen and include using the output of the next stage to reset the previous stage as taught by Shin, thereby using known techniques to yield predictable results. 

In regards to claim 5, as recited in claim 4, Shin further discloses wherein a driving signal output end of an n-stage GOA unit in the rear GOA module is connected to a reset signal end of an n-stage GOA unit in the previous GOA module (see figure 3, the output of the next stage is used to reset the previous stage).

In regards to claim 6, as recited in claim 4, Shin further teaches wherein a driving signal output end of an n-stage GOA unit in the previous GOA module is connected to a driving signal input end of an n-stage GOA unit in the rear GOA module (see figure 3, the Output of the first stage is used as the input to the next stage).

(see figure 3, the first stage receives the VST signal).

In regards to claim 20, as recited in claim 17, Chen fails to disclose wherein in the GOA circuit, every m GOA units form a GOA module from a first one, and a rear GOA module is used to provide a reset signal to a previous GOA module between adjacent GOA module.  
Shin teaches wherein in the GOA circuit, every m GOA units form a GOA module from a first one, and a rear GOA module is used to provide a reset signal to a previous GOA module between adjacent GOA module (see figure 3, the output of the next stage is used to reset the previous stage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen and include using the output of the next stage to reset the previous stage as taught by Shin, thereby using known techniques to yield predictable results. 

Allowable Subject Matter
Claims 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628